DETAILED ACTION
	Applicant’s response filed February 28, 2022 is acknowledged.  Claims 21 and 37-38 are amended.  Claim 36 is cancelled.  Claims 21-35 and 37-40 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed October 29, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites a method wherein the controller chemical is a “nucleic acid”.  However, the specification is silent with respect to an embodiment where the controller chemical is a nucleic acid.  For the purposes of examination, the examiner is interpreting claims 21 and 37-38 to recite a “nucleotide” as described in the originally filed disclosure.
Additionally, claims 37-38 variously recite materials to affect the activity of a nucleotide.  However, nucleotides do not inherently have an activity rate.  Furthermore, it appears from the original disclosure that such limitations found in claims 37-38 are drawn to altering the activity of an enzyme rather than nucleotide.  Since it cannot be determined from applicant’s specification whether support exists for altering the activity of nucleotides, the examiner considers such limitations to be new matter and will not apply a prior art rejection of said claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37-38 recite a method wherein the solution comprises a metal/chemical that enhances/inhibits (respectively) the “activity of the nucleic acid”.  As an initial matter, the examiner is interpreting claims 37-38 to recite a “nucleotide” as provided in the interpretation above.  Since nucleotides themselves do not have an activity rate, it is unclear how a metal or chemical can affect “the activity” of the nucleotide.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-35 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 102 (a/b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Warner et al., USPA 2004/0235059 (Warner, IDS) in light of Martin et al., "Quantitative Analysis of Protein Phosphorylation Status and Protein Kinase Activity on Microarrays Using a Novel Fluorescent Phoshorylation Sensor Dye", Proteomics, Vol. 3, pgs. 1244-1255 (2003) (Martin, IDS) and Moll et al., “Ionic inhibition of catalytic phosphorylation of histone by bovine brain protein kinase”, J. Biol. Chem, (1977), vol. 252, issue 252, pgs. 3007-11 (Moll, IDS).
Regarding claims 21, 34-35, and 39-40, Warner discloses a method (¶ 0129) comprising:
Providing a solution comprising solvent (see “solution”, Martin, 2.3), at least one acceptor chemical (see “protein”, Warner, ¶ 0129), at least one donor chemical (see “ATP”, Martin, 2.3), and at least one controller chemical, i.e. enzyme, which increases the rate of reaction between the donor and acceptor chemicals (see "PKA", Martin , 2.3);
Incubating the solution to allow a portion of the acceptor chemical to react with the donor chemical to form an acceptor product (Martin, 2.3);
Separating at least a portion of the unreacted donor chemical from the acceptor product (Martin, 2.3);
Removing at least a portion of the solvent (Martin, 2.3); and
Measuring at least one of the acceptor product or donor chemical via x-ray fluorescence (Warner, ¶ 0129), wherein at least 50% of the at least one donor chemical or acceptor product is concentrated into an area which is within a factor of 100 of the area containing about 50% of the x-rays in the x-ray excitation beam, said area being less than 0.005 cm2 (¶ 0069-0070, 0073). 
Warner does not explicitly disclose providing a solution originally comprising a controller chemical, wherein said controller chemical is a nucleotide.  However, Warner (via Martin) discloses a protein phosphorylation reaction where protein (see Kemptide) is the acceptor chemical and ATP is the donor chemical, said reaction catalyzed by a kinase enzyme.  It is inherent in protein-kinase catalyzed reactions that the byproduct of such phosphorylation (ADP, AMP, both nucleotide species) competitively react with the kinase enzyme thereby affecting the reaction rate between ATP and acceptor protein.  Since ADP or AMP affect the reaction rate between protein and ATP, the examiner considers such byproducts to also be controller chemicals present in the solution after incubation.
Therefore, it can be envisaged that the ADP and AMP species present in solution during incubation are considered as controlling chemicals for the protein phosphorylation reaction, such nucleotides competitively inhibiting binding sites of the protein-kinase for ATP.
Regarding claims 22-23 and 25, Warner discloses a method wherein at least 80% of the solvent is removed via reduced pressure drying and centrifugation (Martin, 2.3).  
Regarding claim 24, Warner discloses a method wherein the step of separating unused donor chemical from the acceptor product is performed using chromatography (Martin, 2.3).
Regarding claim 26, Warner discloses a method wherein the step of separating unused donor chemical from the acceptor product is performed using size exclusion chromatography (Claim 19).
Regarding claims 27 and 36, Warner discloses a method wherein the donor chemical has a concentration of less than about 100 millimolar (see ATP, Martin, 2.3).
Regarding claims 28-29, Warner discloses a method wherein the donor chemical (i.e. ATP) and the acceptor product (see phosphoproteins, fig. 2, Martin) differ in their molecular weights by a factor of at least 20.
Regarding claims 30-31, while Warner is silent with respect to donor chemical and acceptor product partitioning coefficient differentials, it can be envisaged that the donor chemical (phosphorus moiety of ATP as seen in Martin) and the acceptor product (phosphorylated protein) have a water-octanol partitioning coefficient differential of at least a factor of 100 since these molecules are shown to be easily phase separated via various chromatography techniques in diff(see Martin, 2.3-2.4, fig. 1).  Furthermore, due to the ease by which these chemicals are separated via chromatography, the examiner considers a large partitioning coefficient to exist between these two chemicals, either inherently providing a factor differential of at least 100 or alternatively being as high as possible to effect efficient separation of donor chemical and acceptor products for downstream analysis.
Regarding claims 32-33, Warner discloses a method wherein the reaction between the donor chemical and the acceptor chemical forms and breaks at least one chemical bond, i.e. phosphorylation (Warner, ¶ 0129).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 102 (a/b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Warner as applied in the 35 U.S.C. 103 obviousness type rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779